
	

113 S2378 IS: Commercial Privacy Bill of Rights Act of 2014
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2378
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To establish a regulatory framework for the comprehensive protection of personal data for
			 individuals under the aegis of the Federal Trade Commission, to amend the
			 Children's Online Privacy Protection Act of 1998 to improve provisions
			 relating to collection, use, and disclosure of personal information of
			 children, and for other
			 purposes.
	
	
		
			1.
			Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Table of contents.
				TITLE I—Commercial privacy
				Sec. 101. Short title.
				Sec. 102. Findings.
				Sec. 103. Definitions.
				Subtitle A—Right to security and accountability
				Sec. 111. Security.
				Sec. 112. Accountability.
				Sec. 113. Privacy by design.
				Subtitle B—Right to notice and individual participation
				Sec. 121. Transparent notice of practices and purposes.
				Sec. 122. Individual participation.
				Subtitle C—Rights relating to data minimization, constraints on distribution, and data integrity
				Sec. 131. Data minimization.
				Sec. 132. Constraints on distribution of information.
				Sec. 133. Data integrity.
				Subtitle D—Right to notice of breaches of security
				Sec. 141. Definitions.
				Sec. 142. Notice to individuals.
				Sec. 143. Notice to law enforcement.
				Subtitle E—Enforcement
				Sec. 151. General application.
				Sec. 152. Enforcement by the Federal Trade Commission.
				Sec. 153. Enforcement by Attorney General.
				Sec. 154. Enforcement by States.
				Sec. 155. Civil penalties.
				Sec. 156. Effect on other laws.
				Sec. 157. No private right of action.
				Subtitle F—Co-Regulatory safe harbor programs
				Sec. 161. Establishment of safe harbor programs.
				Sec. 162. Participation in safe harbor program.
				Subtitle G—Application with other Federal laws
				Sec. 171. Application with other Federal laws.
				Subtitle H—Development of commercial data privacy policy in the Department of Commerce
				Sec. 181. Direction to develop commercial data privacy policy.
				TITLE II—Online privacy of children
				Sec. 201. Short title.
				Sec. 202. Findings.
				Sec. 203. Definitions.
				Sec. 204. Online collection, use, and disclosure of personal information of children.
				Sec. 205. Targeted marketing to children or minors.
				Sec. 206. Digital Marketing Bill of Rights for Teens and Fair Information Practices Principles.
				Sec. 207. Online collection of geolocation information of children and minors.
				Sec. 208. Removal of content.
				Sec. 209. Enforcement and applicability.
				Sec. 210. Rule for treatment of users of websites, services, and applications directed to children
			 or minors.
				Sec. 211. Effective dates.
			
		ICommercial privacy
				101.
				Short titleThis title may be cited as the Commercial Privacy Bill of Rights Act of 2014.102.Findings
				The Congress finds the following:
				
					(1)
					Personal privacy
			 is worthy of protection through appropriate legislation.
				
					(2)
					Trust in the
			 treatment of personally identifiable information collected on and off the
			 Internet is essential for businesses to succeed.
				
					(3)
					Persons
			 interacting with others engaged in interstate commerce have a significant
			 interest in their personal information, as well as a right to control how
			 that
			 information is collected, used, stored, or transferred.
				
					(4)
					Persons engaged
			 in interstate commerce and collecting personally identifiable information
			 on
			 individuals have a responsibility to treat that information with respect
			 and in
			 accordance with common standards.
				
					(5)
					On the day before
			 the date of the enactment of this Act, the laws of the Federal Government
			 and
			 State and local governments provided inadequate privacy protection for
			 individuals engaging in and interacting with persons engaged in interstate
			 commerce.
				
					(6)
					As of the day
			 before the date of the enactment of this Act, with the exception of
			 Federal
			 Trade Commission enforcement of laws against unfair and deceptive
			 practices,
			 the Federal Government has eschewed general commercial privacy laws in
			 favor of
			 industry self-regulation, which has led to several self-policing schemes,
			 some
			 of which are enforceable, and some of which provide insufficient privacy
			 protection to individuals.
				
					(7)
					As of the day
			 before the date of the enactment of this Act, many collectors of
			 personally
			 identifiable information have yet to provide baseline fair information
			 practice
			 protections for individuals.
				
					(8)
					The ease of
			 gathering and compiling personal information on the Internet and off, both
			 overtly and surreptitiously, is becoming increasingly efficient and
			 effortless
			 due to advances in technology which have provided information gatherers
			 the
			 ability to compile seamlessly highly detailed personal histories of
			 individuals.
				
					(9)
					Personal
			 information requires greater privacy protection than is available on the
			 day
			 before the date of the enactment of this Act. Vast amounts of personal
			 information, including sensitive information, about individuals are
			 collected
			 on and off the Internet, often combined and sold or otherwise transferred
			 to
			 third parties, for purposes unknown to an individual to whom the
			 personally
			 identifiable information pertains.
				
					(10)
					Toward the close
			 of the 20th century, as individuals' personal information was increasingly
			 collected, profiled, and shared for commercial purposes, and as technology
			 advanced to facilitate these practices, Congress enacted numerous statutes
			 to
			 protect privacy.
				
					(11)
					Those statutes
			 apply to the government, telephones, cable television, e-mail, video tape
			 rentals, and the Internet (but only with respect to children and law
			 enforcement requests).
				
					(12)
					As in those
			 instances, the Federal Government has a substantial interest in creating a
			 level playing field of protection across all collectors of personally
			 identifiable information, both in the United States and abroad.
				
					(13)
					Enhancing
			 individual privacy protection in a balanced way that establishes clear,
			 consistent rules, both domestically and internationally, will stimulate
			 commerce by instilling greater consumer confidence at home and greater
			 confidence abroad as more and more entities digitize personally
			 identifiable
			 information, whether collected, stored, or used online or offline.
				
				103.
				Definitions
				(a)In generalSubject to subsection (b), in this title:
					
						(1)
						Commission
						The
			 term Commission means the Federal Trade Commission.
					
						(2)
						Covered
			 entity
						The term covered entity means any person to
			 whom this title applies under section 151.
					
						(3)
						Covered
			 information
						
							(A)
							In
			 general
							Except as provided in subparagraph (B), the term
			 covered information means only the following:
							
								(i)
								Personally
			 identifiable information.
							
								(ii)
								Unique
			 identifier information.
							
								(iii)
								Any information
			 that is collected, used, or stored in connection with personally
			 identifiable
			 information or unique identifier information in a manner that may
			 reasonably be
			 used by the party collecting the information to identify a specific
			 individual.
							
							(B)
							Exception
							The
			 term covered information does not include the following:
							
								(i)
								Personally
			 identifiable information obtained from public records that is not merged
			 with
			 covered information gathered elsewhere.
							
								(ii)
								Personally
			 identifiable information that is obtained from a forum—
								
									(I)
									where the
			 individual voluntarily shared the information or authorized the
			 information to
			 be shared; and
								
									(II)
									that—
									
										(aa)
										is
			 widely and publicly available and was not made publicly available in bad
			 faith; and
									
										(bb)
										contains no
			 restrictions on who can access and view such information.
									
								(iii)
								Personally
			 identifiable information reported in public media.
							
								(iv)
								Personally
			 identifiable information dedicated to contacting an individual at the
			 individual's place of work.
							
						(4)
						Established
			 business relationship
						The term established business
			 relationship means, with respect to a covered entity and a person, a
			 relationship formed with or without the exchange of consideration,
			 involving
			 the establishment of an account by the person with the covered entity for
			 the
			 receipt of products or services offered by the covered entity.
					
						(5)
						Personally
			 identifiable information
						The term personally identifiable
			 information means only the following:
						
							(A)
							Any of the
			 following information about an individual:
							
								(i)
								The
			 first name (or initial) and last name of an individual, whether given at
			 birth
			 or time of adoption, or resulting from a lawful change of name.
							
								(ii)
								The postal
			 address of a physical place of residence of such individual.
							
								(iii)
								An e-mail
			 address.
							
								(iv)
								A
			 telephone number or mobile device number.
							
								(v)
								A
			 social security number or other government issued identification number
			 issued
			 to such individual.
							
								(vi)
								The account
			 number of a credit card issued to such individual.
							
								(vii)
								Unique
			 identifier information that alone can be used to identify a specific
			 individual.
							
								(viii)
								Biometric data
			 about such individual, including fingerprints and retina scans.
							
							(B)
							If used,
			 transferred, or stored in connection with 1 or more of the items of
			 information
			 described in subparagraph (A), any of the following:
							
								(i)
								A
			 date of birth.
							
								(ii)
								The number of a
			 certificate of birth or adoption.
							
								(iii)
								A
			 place of birth.
							
								(iv)
								Unique
			 identifier information that alone cannot be used to identify a specific
			 individual.
							
								(v)
								Precise
			 geographic location, at the same degree of specificity as a global
			 positioning
			 system or equivalent system, and not including any general geographic
			 information that may be derived from an Internet Protocol address.
							
								(vi)
								Information
			 about an individual's quantity, technical configuration, type,
			 destination,
			 location, and amount of uses of voice services, regardless of technology
			 used.
							
								(vii)
								Any other
			 information concerning an individual that may reasonably be used by the
			 party
			 using, collecting, or storing that information to identify that
			 individual.
							
						(6)
						Sensitive
			 personally identifiable information
						The term sensitive
			 personally identifiable information means—
						
							(A)
							personally
			 identifiable information which, if lost, compromised, or disclosed without
			 authorization either alone or with other information, carries a
			 significant
			 risk of economic or physical harm; or
						
							(B)
							information
			 related to—
							
								(i)
								a
			 particular medical condition or a health record; or
							
								(ii)
								the religious
			 affiliation of an individual.
							
						(7)
						Third
			 party
						(A)In generalThe term third party means, with respect to a
			 covered entity, a person that—
							
								(i)
								is—(I)not related to
			 the covered entity by common ownership or corporate control; or(II)related to the covered entity by common ownership or corporate control and an ordinary consumer
			 would not understand that the covered entity and the person were related
			 by common ownership or corporate control;
								
								(ii)
								is not a service
			 provider used by the covered entity to receive personally identifiable
			 information or sensitive personally identifiable information in performing
			 services or functions on behalf of and under the instruction of the
			 covered
			 entity; and
							
								(iii)
								with respect to the collection of covered information of an individual, does not have an
			 established business relationship with the individual and does not
			 identify
			 itself to the individual at the time of such collection
			 in a
			 clear and conspicuous manner that is visible to the individual.
							(B)Common brandsThe term third party may include, with respect to a covered entity, a person who operates under a common brand with the
			 covered entity.
						(8)
						Unauthorized
			 use
						
							(A)
							In
			 general
							The term unauthorized use means the use of
			 covered information by a covered entity or its service provider for any
			 purpose
			 not authorized by the individual to whom such information relates.
						
							(B)
							Exceptions
							Except
			 as provided in subparagraph (C), the term unauthorized use does
			 not include use of covered information relating to an individual by a
			 covered
			 entity or its service provider as follows:
							
								(i)
								To
			 process and enforce a transaction or deliver a service requested by that
			 individual.
							
								(ii)
								To
			 operate the covered entity that is providing a transaction or delivering a
			 service requested by that individual, such as inventory management,
			 financial
			 reporting and accounting, planning, and product or service improvement or
			 forecasting.
							
								(iii)
								To prevent or
			 detect fraud or to provide for a physically or virtually secure
			 environment.
							
								(iv)
								To
			 investigate a possible crime.
							
								(v)
								That is required
			 by a provision of law or legal process.
							
								(vi)
								To
			 market or advertise to an individual from a covered entity within the
			 context
			 of a covered entity's own Internet website, services, or products if the
			 covered information used for such marketing or advertising was—
								
									(I)
									collected
			 directly by the covered entity; or
								
									(II)
									shared with the
			 covered entity—
									
										(aa)
										at
			 the affirmative request of the individual; or
									
										(bb)
										by
			 an entity with which the individual has an established business
			 relationship.
									
								(vii)
								Use that is
			 necessary for the improvement of transaction or service delivery through
			 research, testing, analysis, and development.
							
								(viii)
								Use that is
			 necessary for internal operations, including the following:
								
									(I)
									Collecting
			 customer satisfaction surveys and conducting customer research to improve
			 customer service information.
								
									(II)
									Information
			 collected by an Internet website about the visits to such website and the
			 click-through rates at such website—
									
										(aa)
										to
			 improve website navigation and performance; or
									
										(bb)
										to
			 understand and improve the interaction of an individual with the
			 advertising of
			 a covered entity.
									
								(ix)
								Use—
								
									(I)
									by a covered
			 entity with which an individual has an established business
			 relationship;
								
									(II)
									which the
			 individual could have reasonably expected, at the time such relationship
			 was
			 established, was related to a service provided pursuant to such
			 relationship;
			 and
								
									(III)
									which does not
			 constitute a material change in use or practice from what could have
			 reasonably
			 been expected.
								
							(C)
							Savings
							A
			 use of covered information regarding an individual by a covered entity or
			 its
			 service provider may only be excluded under subparagraph (B) from the
			 definition of unauthorized use under subparagraph (A) if the use
			 is reasonable and consistent with the practices and purposes described in
			 the
			 notice given the individual in accordance with section 121(a)(1).
						
						(9)
						Unique
			 identifier information
						The term unique identifier
			 information means a unique persistent identifier associated with an
			 individual or a networked device, including a customer number held in a
			 cookie,
			 a user ID, a processor serial number, or a device serial number.(b)Modified definition by rulemakingIf the Commission determines that a term defined in any of paragraphs (3) through (8) is not
			 reasonably sufficient to protect an individual from unfair or deceptive
			 acts or practices, the Commission may by rule modify such definition as
			 the Commission considers appropriate to protect such individual from an
			 unfair or deceptive act
			 or practice to the extent that the Commission determines will not
			 unreasonably impede interstate commerce.
				A
				Right to security
			 and accountability
				
					111.
					Security
					
						(a)
						Rulemaking
			 required
						Not later than 180
			 days after the date of the enactment of this Act, the Commission shall
			 initiate
			 a rulemaking proceeding to require each covered entity to carry out
			 security
			 measures to protect the covered information it collects and maintains.
					
						(b)
						Proportion
						The requirements prescribed under
			 subsection (a) shall provide for security measures that are proportional
			 to the
			 size, type, nature, and sensitivity of the covered information a covered
			 entity
			 collects.
					
						(c)
						Consistency
						The
			 requirements prescribed under subsection (a) shall be consistent with
			 guidance
			 provided by the Commission and recognized industry practices for safety
			 and
			 security on the day before the date of the enactment of this Act.
					
						(d)
						Technological
			 means
						In a rule prescribed
			 under subsection (a), the Commission may not require a specific
			 technological
			 means of meeting a requirement.
					
					112.
					Accountability
					Each covered entity shall, in a manner
			 proportional to the size, type, and nature of the covered information it
			 collects—
					
						(1)
						have managerial
			 accountability, proportional to the size and structure of the covered
			 entity,
			 for the adoption and implementation of policies consistent with this
			 title;
					
						(2)
						have a process to
			 respond to non-frivolous inquiries from individuals regarding the
			 collection,
			 use, transfer, or storage of covered information relating to such
			 individuals;
			 and
					
						(3)
						describe the
			 means of compliance of the covered entity with the requirements of this
			 Act
			 upon request from—
						
							(A)
							the Commission;
			 or
						
							(B)
							an appropriate
			 safe harbor program established under section 151.
						
					113.
					Privacy by
			 design
					Each covered entity
			 shall, in a manner proportional to the size, type, and nature of the
			 covered
			 information that it collects, implement a comprehensive information
			 privacy
			 program by—
					
						(1)
						incorporating
			 necessary development processes and practices throughout the product life
			 cycle
			 that are designed to safeguard the personally identifiable information
			 that is
			 covered information of individuals based on—
						
							(A)
							the reasonable
			 expectations of such individuals regarding privacy; and
						
							(B)
							the relevant
			 threats that need to be guarded against in meeting those expectations;
			 and
						
						(2)
						maintaining
			 appropriate management processes and practices throughout the data life
			 cycle
			 that are designed to ensure that information systems comply with—
						
							(A)
							the provisions of
			 this title;
						
							(B)
							the privacy
			 policies of a covered entity; and
						
							(C)
							the privacy
			 preferences of individuals that are consistent with the consent choices
			 and
			 related mechanisms of individual participation as described in section
			 122.
						
				B
				Right to notice
			 and individual participation
				
					121.
					Transparent
			 notice of practices and purposes
					
						(a)
						In
			 general
						Not later than 60 days after the date of the enactment of
			 this Act, the Commission shall initiate a rulemaking proceeding to require
			 each
			 covered entity—
						
							(1)
							to provide accurate, clear,
			 concise, and timely notice to individuals of—
							
								(A)
								the practices of
			 the covered entity regarding the collection, use, transfer, and storage of
			 covered information; and
							
								(B)
								the specific
			 purposes of those practices;
							
							(2)
							to provide accurate, clear,
			 concise, and timely notice to individuals before implementing a material
			 change
			 in such practices; and
						
							(3)
							to maintain the
			 notice required by paragraph (1) in a form that individuals can readily
			 access.
						
						(b)
						Compliance and
			 other considerations
						In the rulemaking required by subsection
			 (a), the Commission—
						
							(1)
							shall consider
			 the types of devices and methods individuals will use to access the
			 required
			 notice;
						
							(2)
							may provide that
			 a covered entity unable to provide the required notice when information is
			 collected may comply with the requirement of subsection (a)(1) by
			 providing an
			 alternative time and means for an individual to receive the required
			 notice
			 promptly;
						
							(3)
							may draft
			 guidance for covered entities to use in designing their own notice and may
			 include a draft model template for covered entities to use in designing
			 their
			 own notice; and
						
							(4)
							may provide
			 guidance on how to construct computer-readable notices or how to use other
			 technology to deliver the required notice.
						
					122.
					Individual
			 participation
					
						(a)
						In
			 general
						Not later than 180 days after the date of the enactment
			 of this Act, the Commission shall initiate a rulemaking proceeding to
			 require
			 each covered entity—
						
							(1)
							to offer
			 individuals a clear and conspicuous mechanism for opt-in consent for any
			 use
			 of their covered information that would otherwise be unauthorized use;
						
							(2)
							to offer
			 individuals a robust, clear, and conspicuous mechanism for opt-in consent
			 for
			 the use by third parties of the individuals' covered information for
			 behavioral
			 advertising or marketing;
						
							(3)
							to provide any
			 individual to whom the personally identifiable information that is covered
			 information pertains, and which the covered entity or its service provider
			 stores, appropriate and reasonable—
							
								(A)
								access to such
			 information; and
							
								(B)
								mechanisms to
			 correct such information to improve the accuracy of such information;
			 and
							
							(4)
							in the case that
			 a covered entity enters bankruptcy or an individual requests the
			 termination of
			 a service provided by the covered entity to the individual or termination
			 of
			 some other relationship with the covered entity, to permit the individual
			 to
			 easily request that—
							
								(A)
								all of the
			 personally identifiable information that is covered information that the
			 covered entity maintains relating to the individual, except for
			 information the
			 individual authorized the sharing of or which the individual shared with
			 the
			 covered entity in a forum that is widely and publicly available, be
			 rendered
			 not personally identifiable; or
							
								(B)
								if rendering such
			 information not personally identifiable is not possible, to cease the
			 unauthorized use or transfer to a third party for an unauthorized use of
			 such
			 information or to cease use of such information for marketing, unless such
			 unauthorized use or transfer is otherwise required by a provision of
			 law.
							
						(b)
						Unauthorized
			 use transfers
						In the rulemaking required by subsection (a), the
			 Commission shall provide that with respect to transfers of covered
			 information
			 to a third party for which an individual provides opt-in consent, the
			 third
			 party to which the information is transferred may not use such information
			 for
			 any unauthorized use other than a use—
						
							(1)
							specified
			 pursuant to the purposes stated in the required notice under section
			 121(a);
			 and
						
							(2)
							authorized by the
			 individual when the individual granted consent for the transfer of the
			 information to the third party.
						
						(c)
						Alternative
			 means To terminate use of covered information
						In the rulemaking
			 required by subsection (a), the Commission shall allow a covered entity to
			 provide individuals an alternative means, in lieu of the access, consent,
			 and
			 correction requirements, of prohibiting a covered entity from use or
			 transfer
			 of that individual's covered information.
					
						(d)
						Service
			 providers
						
							(1)
							In
			 general
							The use of a service provider by a covered entity to
			 receive covered information in performing services or functions on behalf
			 of
			 and under the instruction of the covered entity does not constitute an
			 unauthorized use of such information by the covered entity if the covered
			 entity and the service provider execute a contract that requires the
			 service
			 provider to collect, use, and store the information on behalf of the
			 covered
			 entity in a manner consistent with—
							
								(A)
								the requirements
			 of this title; and
							
								(B)
								the policies and
			 practices related to such information of the covered entity.
							
							(2)
							Transfers
			 between service providers for a covered entity
							The disclosure by
			 a service provider of covered information pursuant to a contract with a
			 covered
			 entity to another service provider in order to perform the same service or
			 functions for that covered entity does not constitute an unauthorized
			 use.
						
							(3)
							Liability
			 remains with covered entity
							A covered entity remains responsible
			 and liable for the protection of covered information that has been
			 transferred
			 to a service provider for processing, notwithstanding any agreement to the
			 contrary between a covered entity and the service provider.
						
				C
				Rights relating
			 to data minimization, constraints on distribution, and data integrity
				
					131.
					Data
			 minimization
					Each covered
			 entity shall—
					
						(1)
						collect only as
			 much covered information relating to an individual as is reasonably
			 necessary—
						
							(A)
							to process or
			 enforce a transaction or deliver a service requested by such individual;
						
							(B)
							for the covered
			 entity to provide a transaction or delivering a service requested by such
			 individual, such as inventory management, financial reporting and
			 accounting,
			 planning, product or service improvement or forecasting, and customer
			 support
			 and service;
						
							(C)
							to prevent or
			 detect fraud or to provide for a secure environment;
						
							(D)
							to investigate a
			 possible crime;
						
							(E)
							to comply with a
			 provision of law;
						
							(F)
							for the covered
			 entity to market or advertise to such individual if the covered
			 information
			 used for such marketing or advertising was collected directly by the
			 covered
			 entity; or
						
							(G)
							for internal
			 operations, including—
							
								(i)
								collecting
			 customer satisfaction surveys and conducting customer research to improve
			 customer service; and
							
								(ii)
								collection from
			 an Internet website of information about visits and click-through rates
			 relating to such website to improve—
								
									(I)
									website
			 navigation and performance; and
								
									(II)
									the customer’s
			 experience;
								
						(2)
						retain covered
			 information for only such duration as—
						
							(A)
							with respect to
			 the provision of a transaction or delivery of a service to an
			 individual—
							
								(i)
								is
			 necessary to provide such transaction or deliver such service to such
			 individual; or
							
								(ii)
								if
			 such service is ongoing, is reasonable for the ongoing nature of the
			 service; or
							
							(B)
							is required by a
			 provision of law;(3)retain covered information only for the purpose it was collected, or reasonably related purposes;
			 and
					(4)exercise reasonable data retention procedures with respect to both the initial collection and
			 subsequent retention.
					132.
					Constraints on
			 distribution of information
					
						(a)
						In
			 general
						Each covered entity shall—
						
							(1)
							require by
			 contract that any third party to which it transfers covered information
			 use the
			 information only for purposes that are consistent with—
							
								(A)
								the provisions of
			 this title; and
							
								(B)
								as specified in
			 the contract;
							
							(2)
							require by
			 contract that such third party may not combine information that the
			 covered
			 entity has transferred to it, that relates to an individual, and that is
			 not
			 personally identifiable information with other information in order to
			 identify
			 such individual, unless the covered entity has obtained the opt-in consent
			 of
			 such individual for such combination and identification; and
						
							(3)
							before executing
			 a contract with a third party—
							
								(A)
								assure through
			 due diligence that the third party is a legitimate organization; and
							
								(B)
								in the case of a
			 material violation of the contract, at a minimum notify the Commission of
			 such
			 violation.
							
						(b)
						Transfers to
			 unreliable third parties prohibited
						A covered entity may not
			 transfer covered information to a third party that the covered entity
			 knows—
						
							(1)
							has intentionally
			 or willfully violated a contract required by subsection (a); and
						
							(2)
							is reasonably
			 likely to violate such contract.
						
						(c)
						Application of
			 rules to third parties
						
							(1)
							In
			 general
							Except as provided in paragraph (2), a third party that
			 receives covered information from a covered entity shall be subject to the
			 provisions of this Act as if it were a covered entity.
						
							(2)
							Exemption
							The
			 Commission may, as it determines appropriate, exempt classes of third
			 parties
			 from liability under any provision of subtitle B if the Commission finds
			 that—
							
								(A)
								such class of
			 third parties cannot reasonably comply with such provision; or
							
								(B)
								with respect to
			 covered information relating to individuals that is transferred to such
			 class,
			 compliance by such class with such provision would not sufficiently
			 benefit
			 such individuals.
							
					133.
					Data
			 integrity
					
						(a)
						In
			 general
						Each covered entity
			 shall attempt to establish and maintain reasonable procedures to ensure
			 that
			 personally identifiable information that is covered information and
			 maintained
			 by the covered entity is accurate in those instances where the covered
			 information could be used to deny consumers benefits or cause significant
			 harm.
					
						(b)
						Exception
						Subsection (a) shall not apply to covered
			 information of an individual maintained by a covered entity that is
			 provided—
						
							(1)
							directly to the covered entity by the
			 individual;
						
							(2)
							to the covered entity by another entity at
			 the request of the individual;(3)to prevent or detect fraud; or(4)to provide for a secure environment.DRight to notice of breaches of security141.DefinitionsIn this subtitle:(1)Breach of security(A)In generalThe term breach of security means compromise of the security, confidentiality, or integrity of, or loss of, data in electronic
			 form that results in, or there is a reasonable basis to conclude has
			 resulted in, unauthorized access to or acquisition of personally
			 identifiable information
			 from a covered entity.(B)ExclusionsThe term breach of security does not include—(i)a good faith acquisition of personally identifiable information by a covered entity, or an employee
			 or agent of a
			 covered entity, if the personally identifiable information is not subject
			 to further use
			 or unauthorized disclosure;(ii)any lawfully authorized investigative, protective, or intelligence activity of a law enforcement or
			 an intelligence agency of the United States, a State, or a political
			 subdivision of a State; or(iii)the release of a public record not otherwise subject to confidentiality or nondisclosure
			 requirements.(2)Data in electronic formThe term data in electronic form means any data stored electronically or digitally on any computer system or other database,
			 including recordable tapes and other mass storage devices.(3)Designated entityThe term designated entity means the Federal Government entity designated by the Secretary of Homeland Security under section
			 143(a).(4)Identity theftThe term identity theft means the unauthorized use of another person's personally identifiable information for the purpose
			 of engaging in
			 commercial transactions under the identity of such other person, including
			 any contact that violates section 1028A of title 18, United States Code.(5)Major credit reporting agencyThe term major credit reporting agency means a consumer reporting agency that compiles and maintains files on consumers on a nationwide
			 basis within the meaning of section 603(p) of the Fair Credit Reporting
			 Act (15 U.S.C. 1681a(p)).(6)Service providerThe term service provider means a person that provides electronic data transmission, routing, intermediate and transient
			 storage, or connections to its system or network, where the person
			 providing such services does not select or modify the content of the
			 electronic data, is not the sender or the intended recipient of the data,
			 and does not differentiate personally identifiable information from other
			 information that such person transmits, routes, or stores, or for which
			 such person
			 provides connections. Any such person shall be treated as a service
			 provider under this subtitle only to the extent that it is engaged in the
			 provision of such transmission, routing, intermediate and transient
			 storage, or connections.142.Notice to individuals(a)In generalA covered entity that owns or possesses data in electronic form containing personally identifiable
			 information,
			 following the discovery of a breach of security of the system maintained
			 by the covered entity that contains such information, shall notify—(1)each individual who is a citizen or resident of the United States and whose personally identifiable
			 information
			 has been, or is reasonably believed to have been, acquired or accessed
			 from the
			 covered entity as a result of the breach of security; and(2)the Commission, unless the covered entity has notified the designated entity under section 143.(b)Special notification requirements(1)Third partiesIn the event of a breach of security of a system maintained by a third party that has been
			 contracted to maintain or process data in electronic form containing
			 personally identifiable information on behalf of a covered entity who owns
			 or
			 possesses such data, the third party shall notify the covered
			 entity of the breach of security.(2)Service providersIf a service provider becomes aware of a breach of security of data in electronic form containing
			 personally identifiable information that is owned or possessed by another
			 covered entity
			 that connects to or uses a system or network provided by the service
			 provider for the purpose of transmitting, routing, or providing
			 intermediate or transient storage of such data, the service provider shall
			 notify of the breach of security only the covered entity who initiated
			 such connection, transmission, routing, or storage if such covered entity
			 can be reasonably identified.(3)Coordination of notification with credit reporting agencies(A)In generalIf a covered entity is required to provide notification to more than 5,000 individuals under
			 subsection (a)(1), the covered entity also shall notify each major credit
			 reporting agency of the timing and distribution of the notices, except
			 when the only personally identifiable information that is the subject of
			 the breach of
			 security is the individual's first name or initial and last name, or
			 address, or phone number, in combination with a credit or debit card
			 number, and any required security code.(B)Notice to credit reporting agencies before individualsSuch notice shall be given to each
			 credit reporting agency without unreasonable delay and, if it will not
			 delay notice to the affected individuals, prior to the distribution of
			 notices to the affected individuals.(c)Timeliness of notification(1)In generalAll notifications required under this section shall be made without unreasonable delay following
			 the discovery by the covered entity of a security breach.(2)Reasonable delay(A)In generalReasonable delay under this subsection may include any time necessary to determine the scope of the
			 security breach, prevent further disclosures, restore the reasonable
			 integrity of the data system, and provide notice to law enforcement when
			 required.(B)Extension(i)In generalExcept as provided in subsection (d), delay of notification shall not exceed 60 days following the
			 discovery of the security breach, unless the covered entity
			 requests an extension of time and the Commission determines
			 in writing that additional time is reasonably necessary to determine the
			 scope of the security breach, prevent further disclosures, restore the
			 reasonable integrity of the data system, or
			 to provide notice to the designated entity.(ii)Approval of requestIf the Commission approves the request for delay, the covered entity may
			 delay the period for notification for additional periods of up to 30
			 days.(3)Burden of productionThe covered entity, third party, or service provider required to provide notice under this title
			 shall,
			 upon the request of the Commission provide records or other
			 evidence of the notifications required under this subtitle, including to
			 the
			 extent applicable, the reasons for any delay of notification.(d)Method and content of notification(1)Direct notification(A)Method of direct notificationExcept as provided in paragraph (2), a covered entity shall be in compliance with the notification
			 requirement under subsection (a)(1)
			 if—(i)the covered entity provides conspicuous and clearly identified notification—(I)in writing; or(II)by e-mail or other electronic means if—(aa)the covered entity's primary method of communication with the individual is by e-mail or such other
			 electronic means; or(bb)the individual has consented to receive notification by e-mail or such other electronic means and
			 such notification is provided in a manner that is consistent with the
			 provisions permitting electronic transmission of notices under section 101
			 of the Electronic Signatures in Global and National Commerce Act (15
			 U.S.C. 7001); and(ii)the method of notification selected under clause (i) can reasonably be expected to reach the
			 intended individual.(B)Content of direct notificationEach method of notification under subparagraph (A) shall include the following:(i)The date, estimated date, or estimated date range of the breach of security.(ii)A description of the personally identifiable information that was or is reasonably believed to have
			 been acquired
			 or accessed as a result of the breach of security.(iii)A telephone number that an individual can use at no cost to the individual to contact the covered
			 entity to inquire about the breach of security or the information the
			 covered entity maintained about that individual.(iv)Notice that the individual may be entitled to consumer credit reports under subsection (e)(1).(v)Instructions how an individual can request consumer credit reports under subsection (e)(1).(vi)A telephone number, that an individual can use at no cost to the individual, and an address to
			 contact each major credit reporting agency.(vii)A telephone number, that an individual can use at no cost to the individual, and an Internet
			 website address to obtain information regarding identity theft from the
			 Commission.(2)Substitute notification(A)Circumstances giving rise to substitute notificationA covered entity required to provide notification to individuals under subsection (a)(1) may
			 provide notification under this paragraph instead of paragraph (1) of this
			 subsection if—(i)notification under paragraph (1) is not feasible due to lack of sufficient contact information for
			 the
			 individual required to be notified; or(ii)the covered entity owns or possesses data in electronic form containing personally identifiable
			 information of
			 fewer than 10,000 individuals and direct notification is not feasible due
			 to excessive cost to the covered entity required to provide such
			 notification relative to the resources of such covered entity, as
			 determined in accordance with the regulations issued by the Commission
			 under paragraph (3)(A).(B)Method of substitute notificationNotification under this paragraph shall include the following:(i)Conspicuous and clearly identified notification by e-mail to the extent the covered entity has an
			 e-mail address for an individual who is entitled to notification under
			 subsection (a)(1).(ii)Conspicuous and clearly identified notification on the Internet website of the covered entity if
			 the covered entity maintains an Internet website.(iii)Notification to print and to broadcast media, including major media in metropolitan and rural areas
			 where the individuals whose personally identifiable information was
			 acquired or accessed reside.(C)Content of substitute notificationEach method of notification under this paragraph shall include the following:(i)The date, estimated date, or estimated date range of the breach of security.(ii)A description of the types of personally identifiable information that were or are reasonably
			 believed to have
			 been acquired or accessed as a result of the breach of security.(iii)Notice that an individual may be entitled to consumer credit reports under subsection (e)(1).(iv)Instructions how an individual can request consumer credit reports under subsection (e)(1).(v)A telephone number that an individual can use at no cost to the individual to learn whether the
			 individual's personally identifiable information is included in the breach
			 of security.(vi)A telephone number, that an individual can use at no cost to the individual, and an address to
			 contact each major credit reporting agency.(vii)A telephone number, that an individual can use at no cost to the individual, and an Internet
			 website address to obtain information from the Commission regarding
			 identity theft.(3)Regulations and guidance(A)Regulations concerning substitute notification(i)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall prescribe
			 criteria for
			 determining circumstances under which notification may be
			 provided under paragraph (2), including criteria for
			 determining whether providing notification under paragraph (1) is
			 not feasible due to excessive costs to the covered entity required to
			 provide such notification relative to the resources of such covered
			 entity.(ii)Other circumstancesThe regulations required by clause (i) may also identify other circumstances in which
			 notification under paragraph (2) would be appropriate, including
			 circumstances
			 under which the cost of providing direct notification exceeds the benefits
			 to individuals.(B)Guidance(i)In generalThe Commission, in consultation with the Administrator of the Small Business Administration, shall
			 publish and otherwise make available general guidance with respect to
			 compliance with this
			 subsection.(ii)ContentsThe guidance required by clause (i) shall include the following:(I)A description of written or e-mail notification that complies with paragraph (1).(II)Guidance on the content of notification under paragraph (2), including the extent of
			 notification to print and broadcast media that complies with subparagraph
			 (B)(iii) of such paragraph.(e)Other obligations following breach(1)In generalSubject to the provisions of this subsection, not later than 60 days after the date of a request by
			 an individual who received notification under
			 subsection (a)(1) and quarterly thereafter for 2 years, a covered entity
			 required to provide notification under such subsection to such individual
			 shall provide, or
			 arrange for the provision of, to such individual at no cost to such
			 individual, consumer
			 credit reports from at least 1 major credit reporting agency.(2)LimitationParagraph (1) shall not apply if the only personally identifiable information that is the subject
			 of the breach
			 of security is the individual's first name or initial and last name, or
			 address, or phone number, in combination with a credit or debit card
			 number, and any required security code.(3)RulemakingNot later than 1 year after the date of the enactment of this Act, the Commission shall prescribe
			 the following:(A)Criteria for determining the circumstances under which a covered entity required to provide
			 notification
			 under subsection (a)(1) must provide or arrange for the provision of free
			 consumer credit reports under this subsection.(B)A simple process under which a covered entity that is a small business concern or small nonprofit
			 organization may request a full or a partial waiver or a
			 modified or an alternative means of complying with this subsection if
			 providing free consumer credit reports is not feasible due to excessive
			 costs relative to the resources of such covered entity and relative to the
			 level of harm, to affected individuals, caused by the breach of security.(4)DefinitionsIn this subsection:(A)Small business concernThe term small business concern has the meaning given such term under section 3 of the Small Business Act (15 U.S.C. 632).(B)Small nonprofit organizationThe term small nonprofit organization has the meaning the Commission shall give such term for purposes of this subsection.(f)Delay of notification authorized for national security and law enforcement purposes(1)In generalIf the United States Secret Service or the Federal Bureau of Investigation determines that
			 notification under this section would impede a criminal investigation or a
			 national security activity, such notification shall be delayed upon
			 written
			 notice from the United States Secret Service or the Federal Bureau of
			 Investigation to the covered entity that experienced the breach of
			 security. The notification from the United States Secret Service or the
			 Federal Bureau of Investigation shall specify the period of delay
			 requested for national security or law enforcement purposes.(2)Subsequent delay of notification(A)In generalIf the notification required under subsection (a)(1) is
			 delayed pursuant to paragraph (1), a covered entity shall give
			 notice not more than 30 days after the day such law enforcement or
			 national security
			 delay
			 was invoked unless a Federal law enforcement or intelligence agency
			 provides
			 written notification that further delay is necessary.(B)Written justification requirements(i)United States Secret ServiceIf the United States Secret Service instructs a covered entity to delay notification under this
			 section beyond the 30-day period set forth in subparagraph (A) (referred
			 to in
			 this clause as subsequent delay), the United States Secret Service shall submit written justification for the subsequent delay to
			 the Secretary of Homeland Security before the subsequent delay begins.(ii)Federal Bureau of InvestigationIf the Federal Bureau of Investigation instructs a covered entity to delay notification under this
			 section beyond the 30-day period set forth in subparagraph (A) (referred
			 to in
			 this clause as subsequent delay), the Federal Bureau of Investigation shall submit written justification for the subsequent delay
			 to the Attorney General before the subsequent delay begins.(3)Law enforcement immunityNo cause of action shall lie in any court against any Federal agency for acts relating to the delay
			 of notification for national security or law enforcement purposes under
			 this subtitle.(g)General exemption(1)In generalA covered entity shall be exempt from the requirements under this section if, following a breach of
			 security, the covered entity reasonably concludes that there is no
			 reasonable risk of identity theft, fraud, or other unlawful conduct.(2)FTC guidanceNot later than 1 year after the date of the enactment of this Act, the Commission, after
			 consultation
			 with the Director of the National Institute of Standards and Technology,
			 shall issue
			 guidance regarding the application of the exemption under paragraph (1).(h)Exemptions for national security and law enforcement purposes(1)In generalA covered entity shall be exempt from the notice requirements under this section if—(A)a determination is made—(i)by the United States Secret Service or the Federal Bureau of Investigation that notification of the
			 breach of security could be reasonably expected to reveal sensitive
			 sources and methods or similarly impede the ability of the Government to
			 conduct law enforcement or intelligence investigations; or(ii)by the Federal Bureau of Investigation that notification of the breach of security could be
			 reasonably expected to cause damage to the national security; and(B)the United States Secret Service or the Federal Bureau of Investigation, as the case may be,
			 provides written notice of its determination under subparagraph (A) to the
			 covered entity.(2)United States Secret ServiceIf the United States Secret Service invokes an exemption under paragraph (1), the United States
			 Secret Service shall submit written justification for invoking the
			 exemption to the Secretary of Homeland Security before the exemption is
			 invoked.(3)Federal Bureau of InvestigationIf the Federal Bureau of Investigation invokes an exemption under paragraph (1), the Federal Bureau
			 of Investigation shall submit written justification for invoking the
			 exemption to the Attorney General before the exemption is invoked.(4)ImmunityNo cause of action shall lie in any court against any Federal agency for acts relating to
			 the exemption from notification for national security or law enforcement
			 purposes under this subtitle.(5)ReportsNot later than 540 days after the date of the enactment of this Act, and upon request by Congress
			 thereafter, the United States Secret Service and the Federal Bureau of
			 Investigation shall submit to Congress a report on the number and nature
			 of breaches of security subject to the exemptions for national security
			 and law enforcement purposes under this subsection.(i)Financial fraud prevention exemption(1)In generalA covered entity shall be exempt from the notice requirements under this section if the covered
			 entity
			 utilizes or participates in a security program that—(A)effectively blocks the use of the personally identifiable information to initiate an unauthorized
			 financial
			 transaction before it is charged to the account of the individual; and(B)provides notice to each affected individual after a breach of security that resulted in attempted
			 fraud or an attempted unauthorized transaction.(2)LimitationsAn exemption under paragraph (1) shall not apply if—(A)the breach of security includes personally identifiable information, other than a credit card
			 number or credit
			 card security code, of any type; or(B)the breach of security includes both the individual's credit card number and the individual's first
			 and last name.(j)Financial institutions regulated by Federal functional regulators(1)In generalA covered financial institution shall be deemed in compliance with this section if—(A)the Federal functional regulator with jurisdiction over the covered financial institution has
			 issued a standard by regulation or guideline under title V of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.) that—(i)requires financial institutions within its jurisdiction to provide notification to individuals
			 following a breach of security; and(ii)provides protections substantially similar to, or greater than, those required under this Act; and(B)the covered financial institution is in compliance with the standard under subparagraph (A).(2)DefinitionsIn this subsection:(A)Covered financial institutionThe term covered financial institution means a financial institution that is subject to—(i)the data security requirements of the Gramm-Leach-Bliley Act (15 U.S.C. 6801 et seq.);(ii)any implementing standard issued by regulation or guideline issued under that Act; and(iii)the jurisdiction of a Federal functional regulator under that Act.(B)Federal functional regulatorThe term Federal functional regulator has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809).(C)Financial institutionThe term financial institution has the meaning given the term in section 509 of the Gramm-Leach-Bliley Act (15 U.S.C. 6809).(k)Exemption; health privacy(1)Covered entity or business associate under HITECH ActTo the extent that a covered entity under this section acts as a covered entity or a business
			 associate
			 under section 13402 of the Health Information Technology for Economic and
			 Clinical Health Act (42 U.S.C. 17932), has the obligation to provide
			 notification to individuals following a breach of security under that Act
			 or its implementing regulations, and is in compliance with that
			 obligation, the covered entity shall be deemed in compliance with this
			 section.(2)Entity subject to HITECH ActTo the extent that a covered entity under this section acts as a vendor of personal health records,
			 a
			 third party service provider, or other entity subject to section 13407 of
			 the Health Information Technology for Economical and Clinical Health Act
			 (42 U.S.C. 17937), has the obligation to provide notification to
			 individuals following a breach of security under that Act or its
			 implementing regulations, and is in compliance with that obligation, the
			 covered entity shall be deemed in compliance with this section.(3)Limitation of statutory constructionNothing in this subtitle may be construed in any way to give effect to the sunset provision under
			 section 13407(g)(2) of the Health Information Technology for Economic and
			 Clinical Health Act (42 U.S.C. 17937(g)(2)) or to otherwise limit or
			 affect the applicability, under section 13407 of that Act, of the
			 requirement to provide notification to individuals following a breach of
			 security for vendors of personal health records and each entity described
			 in clause (ii), (iii), or (iv) of section 13424(b)(1)(A) of that Act (42
			 U.S.C. 17953(b)(1)(A)).(l)Internet website notice of Federal Trade CommissionIf the Commission, upon receiving notification of any breach of security that is reported to the
			 Commission, finds that notification of the breach of security via the
			 Commission's Internet website would be in the public interest or for the
			 protection of consumers, the Commission shall place such a notice in a
			 clear and conspicuous location on its Internet website.(m)FTC study on notification in languages in addition to EnglishNot later than 1 year after the date of the enactment of this Act, the Commission shall conduct a
			 study
			 on the feasibility and advisability of requiring notification provided
			 pursuant to subsection (d)(1) to be provided in a language in
			 addition to English to individuals known to speak only such other
			 language.143.Notice to law enforcement(a)Designation of Government entity To receive noticeNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall designate a Federal Government entity to receive
			 notice under this section.(b)Notice to designated entityA covered entity shall notify the designated entity of a breach of security if—(1)the number of individuals whose personally identifiable information was, or is reasonably believed
			 to have been,
			 acquired or accessed as a result of the breach of security exceeds 10,000;(2)the breach of security involves a database, networked or integrated databases, or other data system
			 containing the personally identifiable information of more than 1,000,000
			 individuals;(3)the breach of security involves databases owned by the Federal Government; or(4)the breach of security involves primarily personally identifiable information of individuals known
			 to the covered
			 entity to be employees or contractors of the Federal Government involved
			 in national security or law enforcement.(c)Content of notices(1)In generalEach notice under subsection (b) shall contain the following:(A)The date, estimated date, or estimated date range of the breach of security.(B)A description of the nature of the breach of security.(C)A description of each type of personally identifiable information that was or is reasonably
			 believed to have been
			 acquired or accessed as a result of the breach of security.(D)A statement of each paragraph under subsection (b) that applies to the breach of security.(2)ConstructionNothing in this section shall be construed to require a covered entity to reveal specific or
			 identifying information about an individual as part of the notice under
			 paragraph (1).(d)Notice by designated entityThe designated entity shall promptly provide each notice it receives under subsection (b) to the
			 following:(1)The United States Secret Service.(2)The Federal Bureau of Investigation.(3)The Commission.(4)The United States Postal Inspection Service, if the breach of security involves mail fraud.(5)The attorney general of each State affected by the breach of security.(6)Such other Federal agencies as the designated entity considers appropriate for law enforcement,
			 national security, or data security
			 purposes.(e)Timing of noticesNotice under this section shall be delivered as follows:(1)Notice under subsection (b) shall be delivered as promptly as possible, but—(A)not less than 3 business days before notification to an individual under section 142(a)(1); and(B)not later than 10 days after the date of discovery of the events requiring notice.(2)Notice under subsection (d) shall be delivered as promptly as possible, but not later than 1
			 business day after the date that the designated entity receives notice of
			 a breach of security from a covered entity.
				E
				Enforcement
				
					151.
					General
			 application
					The requirements
			 of this title shall apply to any person who—
					
						(1)
						collects, uses,
			 transfers, or stores covered information concerning more than 5,000
			 individuals
			 during any consecutive 12-month period; and
					
						(2)
						is—
						
							(A)
							a person over
			 which the Commission has authority pursuant to section 5(a)(2) of the
			 Federal Trade Commission Act (15
			 U.S.C. 45(a)(2));
						
							(B)
							a common carrier
			 subject to the Communications Act of
			 1934 (47 U.S.C. 151 et seq.), notwithstanding the definition of the
			 term Acts to regulate commerce in section 4 of the
			 Federal Trade Commission Act (15
			 U.S.C. 44) and the exception provided by section 5(a)(2) of the
			 Federal Trade Commission Act (15
			 U.S.C. 45(a)(2)) for such carriers; or
						
							(C)
							a nonprofit
			 organization, including any organization described in section 501(c) of
			 the
			 Internal Revenue Code of 1986 that is exempt from taxation under section
			 501(a)
			 of such Code, notwithstanding the definition of the term Acts to
			 regulate commerce in section 4 of the Federal Trade Commission Act (15 U.S.C. 44) and
			 the exception provided by section 5(a)(2) of the Federal Trade Commission Act (15 U.S.C.
			 45(a)(2)) for such organizations.
						
					152.
					Enforcement by
			 the Federal Trade Commission
					
						(a)
						Unfair or
			 deceptive acts or practices
						A reckless or repetitive violation of
			 a provision of this title, except section 143,
			 shall
			 be
			 treated as an unfair or deceptive act or practice in violation of a
			 regulation
			 under section 18(a)(1)(B) of the Federal Trade
			 Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or
			 deceptive acts or practices.
					
						(b)
						Powers of
			 commission
						
							(1)
							In
			 general
							Except as provided in paragraph (3), the Commission shall enforce this title, except section 143,
			 in the same manner,
			 by the same means, and with the same jurisdiction, powers, and duties as
			 though
			 all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.) were incorporated into and made a part of this title.(2)Privileges and immunitiesExcept as provided in paragraph (3), any person who
			 violates a provision of this title, except section 143, shall be
			 subject to
			 the penalties and entitled to the privileges and immunities provided in
			 the
			 Federal Trade Commission Act (15 U.S.C. 41 et seq.).
						
							(3)
							Common carriers and nonprofit organizations
							The Commission shall enforce this title, except section 143, with respect to common carriers and
			 nonprofit
			 organizations
			 described in section 151 to the extent necessary to effectuate the
			 purposes of
			 this title as if such carriers and nonprofit organizations were persons
			 over
			 which the Commission has authority pursuant to section 5(a)(2) of the
			 Federal Trade Commission Act (15
			 U.S.C. 45(a)(2)).
						
						(c)
						Rulemaking
			 authority
						
							(1)
							Limitation
							In
			 promulgating rules under this title, the Commission may not require the
			 deployment or use of any specific products or technologies, including any
			 specific computer software or hardware.
						
							(2)
							Administrative
			 procedure
							The Commission shall promulgate regulations under this
			 title in accordance with section 553 of title 5, United States Code.(d)Rule of constructionNothing in this title shall be construed to limit the authority of the Commission under any other
			 provision of law.153.Enforcement by Attorney General(a)In generalThe Attorney General may bring a civil action in the appropriate United States district court
			 against any covered entity that engages in conduct constituting a
			 violation of section 143.(b)Penalties(1)In generalUpon proof of such conduct by a preponderance of the evidence, a covered entity shall be subject to
			 a civil penalty of not more than $1,000 per individual whose personally
			 identifiable information was or is reasonably believed to have been
			 accessed or
			 acquired as a result of the breach of security that is the basis of the
			 violation, up to a maximum of $100,000 per day while such violation
			 persists.(2)LimitationsThe total amount of the civil penalty assessed under this subsection against a covered entity for
			 acts or omissions relating to a single breach of security shall not exceed
			 $3,000,000, unless the conduct constituting a violation of subtitle D was
			 reckless or repeated, in which case an additional civil penalty of up to
			 $3,000,000 may be imposed.(3)Adjustment for inflationBeginning on the date that the Consumer Price Index is first published by the Bureau of Labor
			 Statistics that is after 1 year after the date of the enactment of this
			 Act, and each year thereafter, the amounts specified in paragraphs (1) and
			 (2) shall be increased by the percentage increase in the Consumer Price
			 Index published on that date from the Consumer Price Index published the
			 previous year.(c)Injunctive actionsIf it appears that a covered entity has engaged, or is engaged, in any act or practice that
			 constitutes a violation of subtitle D, the Attorney General may petition
			 an appropriate United States district court for an order enjoining such
			 practice or enforcing compliance with such subtitle.(d)Issuance of orderA court may issue such an order under paragraph (c) if it finds that the conduct in question
			 constitutes a violation of subtitle D.
					154.
					Enforcement by
			 States
					
						(a)
						Civil
			 action
						In any case in which the attorney general of a State has
			 reason to believe that an interest of the residents of that State has been
			 or
			 is adversely affected by a covered entity who violates any part of this
			 title in
			 a manner that results in economic or physical harm to an individual or
			 engages
			 in a pattern or practice that violates any part of this title other than
			 section 143, the attorney general may, as parens patriae, bring a civil
			 action on
			 behalf of the residents of the State in an appropriate district court of
			 the
			 United States—
						
							(1)
							to enjoin further
			 violation of this title or a regulation promulgated under this title by
			 the
			 defendant;
						
							(2)
							to compel
			 compliance with this title or a regulation promulgated under this title;
			 or
						
							(3)
							for violations of
			 this title or a regulation promulgated under this title to obtain civil
			 penalties
			 in the amount determined under section title.
						
						(b)
						Rights of
			 Federal Trade Commission
						
							(1)
							Notice to
			 Federal Trade Commission
							
								(A)
								In
			 general
								Except as provided in subparagraph (C), the attorney
			 general of a State shall notify the Commission in writing of
			 any
			 civil action under subsection (b), prior to initiating such civil
			 action.
							
								(B)
								Contents
								The
			 notice required by subparagraph (A) shall include a copy of the complaint
			 to be
			 filed to initiate such civil action.
							
								(C)
								Exception
								If
			 it is not feasible for the attorney general of a State to provide the
			 notice
			 required by subparagraph (A), the State shall provide notice immediately
			 upon
			 instituting a civil action under subsection (b).
							
							(2)
							Intervention by
			 Federal Trade Commission
							Upon receiving notice required by
			 paragraph (1) with respect to a civil action, the Commission
			 may—
							
								(A)
								intervene in such
			 action; and
							
								(B)
								upon
			 intervening—
								
									(i)
									be
			 heard on all matters arising in such civil action; and
								
									(ii)
									file petitions
			 for appeal of a decision in such action.
								
						(c)
						Preemptive
			 action by Federal Trade Commission
						If the Commission institutes a civil action for violation of this title or a
			 regulation
			 promulgated under this title, no attorney general of a State may bring a
			 civil
			 action under subsection (a) against any defendant named in the complaint
			 of the
			 Commission for violation of this title or a regulation promulgated under
			 this title
			 that is alleged in such complaint.
					
						(d)
						Investigatory
			 powers
						Nothing in this section may be construed to prevent the
			 attorney general of a State from exercising the powers conferred on such
			 attorney general by the laws of such State to conduct investigations or to
			 administer oaths or affirmations or to compel the attendance of witnesses
			 or
			 the production of documentary and other evidence.(e)Venue; service
			 of process
						(1)VenueAny
			 action brought under subsection (a) may be brought in—
							(A)the
			 district court of the United States that meets applicable requirements
			 relating
			 to venue under section 1391 of title 28, United States Code; or
							(B)another court of
			 competent jurisdiction.
							(2)Service of
			 processIn an action brought under subsection (a), process may be
			 served in any district in which the defendant—
							(A)is
			 an inhabitant; or
							(B)may be
			 found.
							(f)Actions by other
			 State officials
						(1)In
			 generalIn addition to civil actions brought by attorneys general
			 under subsection (a), any other officer of a State who is authorized by
			 the
			 State to do so may bring a civil action under subsection (a), subject to
			 the
			 same requirements and limitations that apply under this section to
			 civil
			 actions brought by attorneys general.
						(2)Savings
			 provisionNothing in this section may be construed to prohibit
			 an authorized official of a State from initiating or continuing any
			 proceeding
			 in a court of the State for a violation of any civil or criminal law of
			 the
			 State.
					155.
					Civil
			 penalties
					
						(a)
						In
			 general
						In an action brought under section 154, in addition to
			 any other penalty otherwise applicable to a violation of this title or any
			 regulation promulgated under this title, the following civil penalties
			 shall
			 apply:
						
							(1)
							Subtitle A
			 violations
							A covered entity that recklessly or repeatedly violates
			 subtitle A is liable for a civil penalty equal to the amount calculated by
			 multiplying the number of days that the entity is not in compliance with
			 such
			 subtitle by an amount not to exceed $33,000.
						
							(2)
							Subtitle B
			 violations
							A covered entity that recklessly or repeatedly violates
			 subtitle B is liable for a civil penalty equal to the amount calculated by
			 multiplying the number of days that such an entity is not in compliance
			 with
			 such subtitle, or the number of individuals for whom the entity failed to
			 obtain
			 consent as required by such subtitle, whichever is greater, by an amount
			 not
			 to
			 exceed $33,000.(3)Subtitle D violationsA covered entity that recklessly or repeatedly violates section 142 is liable for a civil penalty
			 equal to the amount calculated by multiplying the number of violations of
			 such section by an amount not to exceed $33,000. Each failure to send
			 notification as required under such section to a resident of the State
			 shall be treated as a separate violation.
						(b)
						Adjustment for
			 inflation
						Beginning on the date that the Consumer Price Index for
			 All Urban Consumers is first published by the Bureau of Labor Statistics
			 that
			 is after 1 year after the date of the enactment of this Act, and each year
			 thereafter, each of the amounts specified in subsection (a) shall be
			 increased
			 by the percentage increase in the Consumer Price Index published on that
			 date
			 from the Consumer Price Index published the previous year.
					
						(c)
						Maximum total
			 liability
						Notwithstanding the number of actions which may be
			 brought against a covered entity under section 154, the maximum civil
			 penalty
			 for which any covered entity may be liable under this section in such
			 actions
			 shall not exceed—
						
							(1)
							$6,000,000 for
			 any related series of violations of any rule promulgated under subtitle A;
						
							(2)
							$6,000,000 for
			 any related series of violations of subtitle B; and
						(3)$6,000,000 for any related series of violations of section 142.
					156.
					Effect on
			 other laws
					
						(a)
						Preemption of
			 State laws
						The provisions of this title shall supersede any
			 provisions of the law of any State relating to those entities covered by
			 the
			 regulations issued pursuant to this title, to the extent that such
			 provisions
			 relate to the collection, use, or disclosure of—
						
							(1)
							covered
			 information addressed in this title; or
						
							(2)
							personally
			 identifiable information or personal identification information addressed
			 in
			 provisions of the law of a State.
						
						(b)
						Unauthorized
			 civil actions; certain State laws
						
							(1)
							Unauthorized
			 actions
							No person other than a person specified in section 154
			 may bring a civil action under the laws of any State if such action is
			 premised
			 in whole or in part upon the defendant violating this title or a
			 regulation
			 promulgated under this title.
						
							(2)
							Protection of
			 certain state laws
							This title shall not be construed to preempt the
			 applicability of—
							
								(A)
								State laws that
			 address the collection, use, or disclosure of health information or
			 financial
			 information; or
							
								(B)
								other State laws
			 to the extent that those laws relate to acts of fraud.
							
						(c)
						Rule of
			 construction relating to required disclosures to government
			 entities
						This title shall not be construed to expand or limit the
			 duty or authority of a covered entity or third party to disclose
			 personally
			 identifiable information to a government entity under any provision of
			 law.
					
					157.
					No private
			 right of action
					This title may
			 not be construed to provide any private right of action.
				F
				Co-Regulatory
			 safe harbor programs
				
					161.
					Establishment
			 of safe harbor programs
					
						(a)
						In
			 general
						Not later than 1 year after the date of the enactment
			 of this Act, the Commission shall initiate a rulemaking proceeding to
			 establish
			 requirements for the establishment and administration of safe harbor
			 programs
			 under which a nongovernmental organization will administer a program
			 that—
						
							(1)
							establishes a
			 mechanism for participants to implement the requirements of this title
			 with
			 regards to—
							
								(A)
								certain types of
			 unauthorized uses of covered information as described in paragraph (2);
			 or
							
								(B)
								any unauthorized
			 use of covered information; and
							
							(2)
							offers consumers
			 a clear, conspicuous, persistent, and effective means of opting out of the
			 transfer of covered information by a covered entity participating in the
			 safe
			 harbor program to a third party for—
							
								(A)
								behavioral
			 advertising purposes;
							
								(B)
								location-based
			 advertising purposes;
							
								(C)
								other specific
			 types of unauthorized use; or
							
								(D)
								any unauthorized
			 use.
							
						(b)
						Selection of
			 nongovernmental organizations To administer program
						
							(1)
							Submittal of
			 applications
							An applicant seeking to administer a program under
			 the requirements established pursuant to subsection (a) shall submit to
			 the
			 Commission an application therefor at such time, in such manner, and
			 containing
			 such information as the Commission may require.
						
							(2)
							Notice and
			 receipt of applications
							Upon completion of the rulemaking
			 proceedings required by subsection (a), the Commission shall—
							
								(A)
								publish a notice
			 in the Federal Register that it will receive applications for approval of
			 safe
			 harbor programs under this subtitle; and
							
								(B)
								begin receiving
			 applications under paragraph (1).
							
							(3)
							Selection
							Not
			 later than 270 days after the date on which the Commission receives a
			 completed
			 application under this subsection, the Commission shall grant or deny the
			 application on the basis of the Commission's evaluation of the applicant’s
			 capacity to provide protection of individuals’ covered information with
			 regard
			 to specific types of unauthorized uses of covered information as described
			 in
			 subsection (a)(2) that is substantially equivalent to or superior to the
			 protection otherwise provided under this title.
						
							(4)
							Written
			 findings
							Any decision reached by the Commission under this
			 subsection shall be accompanied by written findings setting forth the
			 basis for
			 and reasons supporting such decision.
						
						(c)
						Scope of safe
			 harbor protection
						The scope of protection offered by safe harbor
			 programs approved by the Commission that establish mechanisms for
			 participants
			 to implement the requirements of the title only for certain uses of
			 covered
			 information as described in subsection (a)(2) shall be limited to
			 participating
			 entities’ use of those particular types of covered information.
					
						(d)
						Supervision by
			 Federal Trade Commission
						
							(1)
							In
			 general
							The Commission shall exercise oversight and supervisory
			 authority of a safe harbor program approved under this section through—
							
								(A)
								ongoing review of
			 the practices of the nongovernmental organization administering the
			 program;
							
								(B)
								the imposition of
			 civil penalties on the nongovernmental organization if it is not compliant
			 with
			 the requirements established under subsection (a); and
							
								(C)
								withdrawal of
			 authorization to administer the safe harbor program under this subtitle.
							
							(2)
							Annual reports
			 by nongovernmental organizations
							Each year, each nongovernmental
			 organization administering a safe harbor program under this section shall
			 submit to the Commission a report on its activities under this subtitle
			 during the
			 preceding year.
						
					162.
					Participation
			 in safe harbor program
					
						(a)
						Exemption
						Any
			 covered entity that participates in, and demonstrates compliance with, a
			 safe
			 harbor program administered under section 161 shall be exempt from any
			 provision of
			 subtitle B or subtitle C if the Commission finds that the requirements of
			 the
			 safe
			 harbor program are substantially the same as or more protective of privacy
			 of
			 individuals than the requirements of the provision from which the
			 exemption is
			 granted.
					
						(b)
						Limitation
						Nothing
			 in this subtitle shall be construed to exempt any covered entity
			 participating in
			 a safe harbor program from compliance with any other requirement of the
			 regulations promulgated under this title for which the safe harbor does
			 not
			 provide an exception.
					
				G
				Application with
			 other Federal laws
				
					171.
					Application
			 with other Federal laws
					
						(a)
						Qualified
			 exemption for persons subject to other Federal privacy laws
						If a
			 person is subject to a provision of this title and a provision of a
			 Federal
			 privacy law described in subsection (d), such provision of this title
			 shall
			 not
			 apply to such person to the extent that such provision of Federal privacy
			 law
			 applies to such person.
					
						(b)
						Protection of
			 other Federal privacy laws
						Nothing in this title may be construed
			 to modify, limit, or supersede the operation of the Federal privacy laws
			 described in subsection (d) or the provision of information permitted or
			 required, expressly or by implication, by such laws, with respect to
			 Federal
			 rights and practices.
					
						(c)
						Communications
			 infrastructure and privacy
						If a person is subject to a provision
			 of section 222 or 631 of the Communications Act of 1934 (47 U.S.C. 222 and
			 551)
			 and a provision of this title, such provision of such section 222 or 631
			 shall
			 not apply to such person to the extent that such provision of this title
			 applies
			 to such person.
					
						(d)
						Other Federal
			 privacy laws described
						The Federal privacy laws described in this
			 subsection are as follows:
						
							(1)
							Section 552a of
			 title 5, United States Code (commonly known as the Privacy Act of 1974).
						
							(2)
							The Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3401 et seq.).
						
							(3)
							The Fair Credit
			 Reporting Act (15 U.S.C. 1681 et seq.).
						
							(4)
							The Fair Debt
			 Collection Practices Act (15 U.S.C. 1692 et seq.).
						
							(5)
							The Children’s
			 Online Privacy Protection Act of 1998 (15 U.S.C. 6501 et seq.).
						
							(6)
							Title V of the
			 Gramm-Leach-Bliley Act of 1999 (15 U.S.C. 6801 et seq.).
						
							(7)
							Chapters 119,
			 123, and 206 of title 18, United States Code.
						
							(8)
							Section 2710 of
			 title 18, United States Code.
						
							(9)
							Section 444 of
			 the General Education Provisions Act (20 U.S.C. 1232g) (commonly referred
			 to as
			 the Family Educational Rights and Privacy Act of 1974).
						
							(10)
							Section 445 of
			 the General Education Provisions Act (20 U.S.C. 1232h).
						
							(11)
							The Privacy
			 Protection Act of 1980 (42 U.S.C. 2000aa et seq.).
						
							(12)
							The regulations
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note), as such regulations
			 relate
			 to a person described in section 1172(a) of the Social Security Act (42
			 U.S.C.
			 1320d–1(a)) or to transactions referred to in section 1173(a)(1) of such
			 Act
			 (42 U.S.C. 1320d–2(a)(1)).
						
							(13)
							The
			 Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et
			 seq.).
						
							(14)
							Section 227 of
			 the Communications Act of 1934 (47 U.S.C. 227).
						
				H
				Development of
			 commercial data privacy policy in the Department of Commerce
				
					181.
					Direction to
			 develop commercial data privacy policy
					The Secretary of Commerce shall contribute
			 to the development of commercial data privacy policy by—
					
						(1)
						convening private
			 sector stakeholders, including members of industry, civil society groups,
			 academia, in open forums, to develop codes of conduct in support of
			 applications for safe harbor programs under subtitle F;
					
						(2)
						expanding
			 interoperability between the United States commercial data privacy
			 framework
			 and other national and regional privacy frameworks;
					
						(3)
						conducting
			 research related to improving privacy protection under this title; and
					
						(4)
						conducting
			 research related to improving data sharing practices, including the use of
			 anonymised data, and growing the information economy.IIOnline privacy of children201.Short titleThis title may be cited as the Do Not Track Kids Act of 2014.202.FindingsCongress finds the following:(1)Since the enactment of the Children’s
			 Online Privacy Protection Act of 1998, the World Wide Web has changed
			 dramatically, with the creation of tens of millions of websites, the
			 proliferation of entirely new media platforms, and the emergence of a
			 diverse
			 ecosystem of services, devices, and applications that enable users to
			 connect
			 wirelessly within an online environment without being tethered to a
			 desktop
			 computer.(2)The explosive growth of the Internet
			 ecosystem has unleashed a wide array of opportunities to learn,
			 communicate,
			 participate in civic life, access entertainment, and engage in commerce.(3)In addition to these significant benefits,
			 the Internet also presents challenges, particularly with respect to the
			 efforts
			 of entities to track the online activities of children and minors and to
			 collect, use, and disclose personal information about them, including
			 their
			 geolocation, for commercial purposes.(4)Children and teens are visiting numerous
			 companies’ websites, and marketers are using multimedia games, online
			 quizzes,
			 and mobile phone and tablet applications to create ties to children and
			 teens.(5)According to a study by the Wall Street
			 Journal in 2010, websites directed to children and teens were more likely
			 to
			 use cookies and other tracking tools than sites directed to a general
			 audience.(6)This study examined 50 popular websites for
			 children and teens in the United States and found that these 50 sites
			 placed
			 4,123 cookies, beacons, and other tracking tools on the test computer used
			 for
			 the study.(7)This is 30 percent greater than the number
			 of such tracking tools that were placed on the test computer in a similar
			 study
			 of the 50 overall most popular websites in the United States, which are
			 generally directed to adults.(8)Children and teens
			 lack the cognitive ability to distinguish advertising from program content
			 and
			 to understand that the purpose of advertising is to persuade them, making
			 them
			 unable to activate the defenses on which adults rely.(9)Children and teens
			 are less able than adults to understand the potential long-term
			 consequences of
			 having their information available to third parties, including
			 advertisers, and
			 other individuals.(10)According to
			 Common Sense Media and the Center for Digital Democracy, 90 percent of
			 teens
			 have used some form of social media, 75 percent have a social networking
			 site,
			 and 51 percent check their social networking site at least once a day.(11)Ninety-one
			 percent of parents and 91 percent of adults believe it is not okay for
			 advertisers to collect information about a child’s location from that
			 child’s
			 mobile phone.(12)Ninety-four
			 percent of parents and 91 percent of adults agree that advertisers should
			 receive the parent’s permission before putting tracking software on a
			 child’s
			 computer.(13)Ninety-six
			 percent of parents and 94 percent of adults expressed disapproval when
			 asked if
			 it is okay for a website to ask children for personal information about
			 their friends.(14)Eighty-eight percent of parents would
			 support a law that requires search engines and social networking sites to
			 get
			 users’ permission before using their personal information.(15)A Commonsense Media/Zogby poll found that
			 94 percent of parents and 94 percent of adults believe individuals should
			 have
			 the ability to request the deletion, after a specific period of time, of
			 all of
			 their personal information held by an online search engine, social
			 networking
			 site, or marketing company.(16)According to a Pew/Berkman Center poll, 69
			 percent of parents of teens who engage in online activity are concerned
			 about
			 how that activity might affect their children’s future academic or
			 employment
			 opportunities.(17)Eighty-one percent of parents of teens who
			 engage in online activity say they are concerned about how much
			 information
			 advertisers can learn about their children’s online activity.203.Definitions(a)In
			 generalIn this title:(1)MinorThe
			 term minor means an individual over the age of 12 and under the
			 age of 16.(2)Targeted
			 marketingThe term targeted marketing means
			 advertising or other efforts to market a product or service that are
			 directed
			 to a specific individual or device—(A)based on the
			 personal information of the individual or a unique identifier of the
			 device;
			 and(B)as a result of use by the individual, or
			 access by the device, of a website, online service, online application, or
			 mobile application.(b)Terms defined by
			 CommissionIn this title, the
			 terms directed to minors and geolocation information
			 shall have the meanings given such terms by the Commission by regulation.
			 Not
			 later than 1 year after the date of the enactment of this Act, the
			 Commission
			 shall promulgate, under section 553 of title 5, United States Code,
			 regulations
			 that define such terms broadly enough so that they are not limited to
			 current
			 technology, consistent with the principles articulated by the Commission
			 regarding the definition of the term Internet in its statement of
			 basis and purpose on the final rule under the Children’s Online Privacy
			 Protection Act of 1998 (15 U.S.C. 6501 et seq.) promulgated on November 3,
			 1999
			 (64 Fed. Reg. 59891).(c)Other
			 definitionsThe definitions
			 set forth in section 1302 of the Children’s Online Privacy Protection Act
			 of
			 1998 (15 U.S.C. 6501), as amended by section 3(a), shall apply in this
			 title,
			 except to the extent the Commission provides otherwise by regulations
			 issued
			 under section 553 of title 5, United States Code.204.Online
			 collection, use, and disclosure of personal information of children(a)DefinitionsSection 1302 of the Children’s Online
			 Privacy Protection Act of 1998 (15 U.S.C. 6501) is amended—(1)by amending
			 paragraph (2) to read as follows:(2)OperatorThe term operator—(A)means any person who, for commercial
				purposes, in interstate or foreign commerce, operates or provides a
			 website on
				the Internet, online service, online application, or mobile
			 application, and
				who—(i)collects or maintains, either directly or
				through a service provider, personal information from or about the
			 users of
				such website, service, or application;(ii)allows another person to collect personal
				information directly from users of such website, service, or
			 application (in
				which case the operator is deemed to have collected the
			 information); or(iii)allows users of such website, service, or
				application to publicly disclose personal information (in which
			 case the
				operator is deemed to have collected the information); and(B)does not include
				any nonprofit entity that would otherwise be exempt from coverage
			 under section
				5 of the Federal Trade Commission Act (15 U.S.C.
				45).;(2)in paragraph
			 (4)—(A)by amending
			 subparagraph (A) to read as follows:(A)the release of personal information for any
				purpose, except where such information is provided to a person
			 other than an
				operator who provides support for the internal operations of the
			 website,
				online service, online application, or mobile application of the
			 operator and
				does not disclose or use that information for any other purpose;
				and;
				and(B)in subparagraph
			 (B), by striking website or online service and inserting
			 website, online service, online application, or mobile
			 application;(3)in paragraph
			 (8)—(A)by amending
			 subparagraph (G) to read as follows:(G)information concerning a child or the
				parents of that child (including any unique or substantially unique
			 identifier,
				such as a customer number) that an operator collects online from
			 the child and
				combines with an identifier described in subparagraphs (A) through
				(G).;(B)by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively;
			 and(C)by inserting after
			 subparagraph (E) the following new subparagraph:(F)information (including an Internet protocol
				address) that permits the identification of an individual, the
			 computer of an
				individual, or any other device used by an individual to access the
			 Internet or
				an online service, online application, or mobile
				application;;(4)by striking
			 paragraph (10) and redesignating paragraphs (11) and (12) as paragraphs
			 (10)
			 and (11), respectively; and(5)by adding at the
			 end the following new paragraph:(12)Online, online
				service, online application, mobile application, directed to
				childrenThe terms
				online, online service, online
				application, mobile application, and directed to
				children shall have the meanings given such terms by the Commission by
				regulation. Not later than 1 year after the date of the enactment
			 of the
				Commercial Privacy Bill of Rights Act of 2014,
				the Commission shall promulgate, under section 553 of title 5,
			 United States
				Code, regulations that define such terms broadly enough so that
			 they are not
				limited to current technology, consistent with the principles
			 articulated by
				the Commission regarding the definition of the term Internet in
				its statement of basis and purpose on the final rule under this
			 title
				promulgated on November 3, 1999 (64 Fed. Reg. 59891). The
			 definition of the
				term online service in such regulations shall include broadband
				Internet access service (as defined in the Report and Order of the
			 Federal
				Communications Commission relating to the matter of preserving the
			 open
				Internet and broadband industry practices (FCC 10–201, adopted by
			 the
				Commission on December 21,
				2010))..(b)Online
			 collection, use, and disclosure of personal information of
			 childrenSection 1303 of the
			 Children’s Online Privacy Protection Act of 1998 (15 U.S.C. 6502) is
			 amended—(1)by striking the
			 heading and inserting the following: Online collection, use, and disclosure of personal information of
			 children.;(2)in subsection
			 (a)—(A)by amending
			 paragraph (1) to read as follows:(1)In
				generalIt is unlawful for an
				operator of a website, online service, online application, or
			 mobile
				application directed to children, or an operator having actual
			 knowledge that
				personal information being collected is from a child, to collect
			 personal
				information from a child in a manner that violates the regulations
			 prescribed
				under subsection (b).;
				and(B)in paragraph
			 (2)—(i)by
			 striking of such a website or online service; and(ii)by
			 striking subsection (b)(1)(B)(iii) and inserting
			 subsection (b)(1)(C)(iii); and(3)in subsection (b)—(A)by amending
			 paragraph (1) to read as follows:(1)In
				generalNot later than 1 year
				after the date of the enactment of the Commercial Privacy Bill of Rights Act of 2014, the Commission shall promulgate, under
				section 553 of title 5, United States Code, regulations to require
			 an operator
				of a website, online service, online application, or mobile
			 application
				directed to children, or an operator having actual knowledge that
			 personal
				information being collected is from a child—(A)to provide clear
				and conspicuous notice in clear and plain language of the types of
			 personal
				information the operator collects, how the operator uses such
			 information,
				whether the operator discloses such information, and the procedures
			 or
				mechanisms the operator uses to ensure that personal information is
			 not
				collected from children except in accordance with the regulations
			 promulgated
				under this paragraph;(B)to obtain verifiable parental consent for
				the collection, use, or disclosure of personal information of a
			 child;(C)to provide to a
				parent whose child has provided personal information to the
			 operator, upon
				request by and proper identification of the parent—(i)a
				description of the specific types of personal information collected
			 from the
				child by the operator;(ii)the opportunity
				at any time to refuse to permit the further use or maintenance in
			 retrievable
				form, or future collection, by the operator of personal information
			 collected
				from the child; and(iii)a means that is
				reasonable under the circumstances for the parent to obtain any
			 personal
				information collected from the child, if such information is
			 available to the
				operator at the time the parent makes the request;(D)not to condition
				participation in a game, or use of a website, service, or
			 application, by a
				child on the provision by the child of more personal information
			 than is
				reasonably required to participate in the game or use the website,
			 service, or
				application; and(E)to establish and
				maintain reasonable procedures to protect the confidentiality,
			 security, and
				integrity of personal information collected from
				children.;(B)in paragraph (2)—(i)in
			 the matter preceding subparagraph (A), by striking paragraph
			 (1)(A)(ii) and inserting paragraph (1)(B); and(ii)in
			 subparagraph (A), by inserting or to contact a different child
			 after to recontact the child;(C)by amending paragraph (3) to read as
			 follows:(3)Continuation of
				serviceThe regulations shall
				prohibit an operator from discontinuing service provided to a child
			 on the
				basis of refusal by the parent of the child, under the regulations
			 prescribed
				under paragraph (1)(C)(ii), to permit the further use or
			 maintenance in
				retrievable form, or future collection, by the operator of personal
			 information
				collected from the child, to the extent that the operator is
			 capable of
				providing such service without such
				information.;
				and(D)by adding at the
			 end the following:(4)Rule for
				treatment of users of websites, services, and applications directed
			 to
				childrenAn operator of a
				website, online service, online application, or mobile application
			 that is
				directed to children shall treat all users of such website,
			 service, or
				application as children for purposes of this title, except as
			 permitted by the
				Commission by a regulation promulgated under this
				title..(c)Administration
			 and applicability of ActSection 1306 of the Children's Online
			 Privacy Protection Act of 1998 (15 U.S.C. 6505) is amended—(1)in subsection
			 (b)—(A)in paragraph (1),
			 by striking , in the case of and all that follows and inserting
			 the following: by the appropriate Federal banking agency with respect to
			 any insured depository institution (as such terms are defined in section 3
			 of
			 such Act (12 U.S.C. 1813));; and(B)by striking
			 paragraph (2) and redesignating paragraphs (3) through (6) as paragraphs
			 (2)
			 through (5), respectively; and(2)by adding at the
			 end the following new subsection:(f)Telecommunications
				carriers and cable operators(1)Enforcement by
				FTCNotwithstanding section
				5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)),
			 compliance
				with the requirements imposed under this title shall be enforced by
			 the
				Commission with respect to any telecommunications carrier (as
			 defined in
				section 3 of the Communications Act of 1934 (47 U.S.C. 153)).(2)Relationship to
				other lawTo the extent that
				sections 222, 338(i), and 631 of the Communications Act of 1934 (47
			 U.S.C. 222;
				338(i); 551) are inconsistent with this title, this title
				controls..205.Targeted
			 marketing to children or minors(a)Acts
			 prohibitedIt is unlawful
			 for—(1)an operator of a website, online service,
			 online application, or mobile application directed to children, or an
			 operator
			 having actual knowledge that personal information being collected is from
			 a
			 child, to use, disclose to third parties, or compile personal information
			 for
			 targeted marketing purposes without verifiable parental consent; or(2)an operator of a website, online service,
			 online application, or mobile application directed to minors, or an
			 operator
			 having actual knowledge that personal information being collected is from
			 a
			 minor, to use, disclose to third parties, or compile personal information
			 for
			 targeted marketing purposes without the consent of the minor.(b)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Commission shall promulgate, under section 553
			 of
			 title 5, United States Code, regulations to implement this section.206.Digital Marketing
			 Bill of Rights for Teens and Fair Information Practices Principles(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application directed to minors, or an operator having actual knowledge
			 that
			 personal information being collected is from a minor, to collect personal
			 information from a minor unless such operator has adopted and complies
			 with a
			 Digital Marketing Bill of Rights for Teens that is consistent with the
			 Fair
			 Information Practices Principles described in subsection (b).(b)Fair Information
			 Practices PrinciplesThe Fair
			 Information Practices Principles described in this subsection are the
			 following:(1)Collection
			 limitation principleExcept
			 as provided in paragraph (3), personal information should be collected
			 from a
			 minor only when collection of the personal information is—(A)consistent with the context of a particular
			 transaction or service or the relationship of the minor with the operator,
			 including collection necessary to fulfill a transaction or provide a
			 service
			 requested by the minor; or(B)required or
			 specifically authorized by law.(2)Data quality
			 principleThe personal
			 information of a minor should be accurate, complete, and kept up-to-date
			 to the
			 extent necessary to fulfill the purposes described in subparagraphs (A)
			 through
			 (D) of paragraph (3).(3)Purpose
			 specification principleThe
			 purposes for which personal information is collected should be specified
			 to the
			 minor not later than at the time of the collection of the information. The
			 subsequent use or disclosure of the information should be limited to—(A)fulfillment of the
			 transaction or service requested by the minor;(B)support for the
			 internal operations of the website, service, or application, as described
			 in
			 section 312.2 of title 16, Code of Federal Regulations;(C)compliance with
			 legal process or other purposes expressly authorized under specific legal
			 authority; or(D)other
			 purposes—(i)that
			 are specified in a notice to the minor; and(ii)to
			 which the minor has consented under paragraph (7) before the information
			 is
			 used or disclosed for such other purposes.(4)Retention
			 limitation principleThe
			 personal information of a minor should not be retained for longer than is
			 necessary to fulfill a transaction or provide a service requested by the
			 minor
			 or such other purposes specified in subparagraphs (A) through (D) of
			 paragraph
			 (3). The operator should implement a reasonable and appropriate data
			 disposal
			 policy based on the nature and sensitivity of such personal information.(5)Security
			 safeguards principleThe
			 personal information of a minor should be protected by reasonable and
			 appropriate security safeguards against risks such as loss or unauthorized
			 access, destruction, use, modification, or disclosure.(6)Openness
			 principle(A)In
			 generalThe operator should maintain a general policy of openness
			 about developments, practices, and policies with respect to the personal
			 information of a minor. The operator should provide each minor using the
			 website, online service, online application, or mobile application of the
			 operator with a clear and prominent means—(i)to
			 identify and contact the operator, by, at a minimum, disclosing, clearly
			 and
			 prominently, the identity of the operator and—(I)in the case of an
			 operator who is an individual, the address of the principal residence of
			 the
			 operator and an e-mail address and telephone number for the operator; or(II)in the case of
			 any other operator, the address of the principal place of business of the
			 operator and an e-mail address and telephone number for the operator;(ii)to
			 determine whether the operator possesses any personal information of the
			 minor,
			 the nature of any such information, and the purposes for which the
			 information
			 was collected and is being retained;(iii)to
			 obtain any personal information of the minor that is in the possession of
			 the
			 operator from the operator, or from a person specified by the operator,
			 within
			 a reasonable time after making a request, at a charge (if any) that is not
			 excessive, in a reasonable manner, and in a form that is readily
			 intelligible
			 to the minor;(iv)to
			 challenge the accuracy of personal information of the minor that is in the
			 possession of the operator; and(v)if
			 the minor establishes the inaccuracy of personal information in a
			 challenge
			 under clause (iv), to have such information erased, corrected, completed,
			 or
			 otherwise amended.(B)LimitationNothing
			 in this paragraph shall be construed to permit an operator to erase or
			 otherwise modify personal information requested by a law enforcement
			 agency
			 pursuant to legal authority.(7)Individual
			 participation principleThe
			 operator should—(A)obtain consent
			 from a minor before using or disclosing the personal information of the
			 minor
			 for any purpose other than the purposes described in subparagraphs (A)
			 through
			 (C) of paragraph (3); and(B)obtain affirmative
			 express consent from a minor before using or disclosing previously
			 collected
			 personal information of the minor for purposes that constitute a material
			 change in practice from the original purposes specified to the minor under
			 paragraph (3).(c)RegulationsNot later than 1 year after the date of the
			 enactment of this Act, the Commission shall promulgate, under section 553
			 of
			 title 5, United States Code, regulations to implement this section,
			 including
			 regulations further defining the Fair Information Practices Principles
			 described in subsection (b).207.Online collection
			 of geolocation information of children and minors(a)Acts
			 prohibited(1)In
			 generalIt is unlawful for an
			 operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that geolocation information being collected is from a child or
			 minor, to collect geolocation information from a child or minor in a
			 manner
			 that violates the regulations prescribed under subsection (b).(2)Disclosure to
			 parent or minor protectedNotwithstanding paragraph (1), neither
			 an operator nor the operator’s agent shall be held to be liable under any
			 Federal or State law for any disclosure made in good faith and following
			 reasonable procedures in responding to a request for disclosure of
			 geolocation
			 information under subparagraph (C)(ii)(III) or (D)(ii)(III) of subsection
			 (b)(1).(b)Regulations(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Commission shall
			 promulgate,
			 under section 553 of title 5, United States Code, regulations that require
			 an
			 operator of a website, online service, online application, or mobile
			 application directed to children or minors, or an operator having actual
			 knowledge that geolocation information being collected is from a child or
			 minor—(A)to provide clear and conspicuous notice in
			 clear and plain language of any geolocation information the operator
			 collects,
			 how the operator uses such information, and whether the operator discloses
			 such
			 information;(B)to establish
			 procedures or mechanisms to ensure that geolocation information is not
			 collected from children or minors except in accordance with regulations
			 promulgated under this paragraph;(C)in the case of collection of geolocation
			 information from a child—(i)prior to
			 collecting such information, to obtain verifiable parental consent; and(ii)after collecting
			 such information, to provide to the parent of the child, upon request by
			 and
			 proper identification of the parent—(I)a
			 description of the geolocation information collected from the child by the
			 operator;(II)the opportunity
			 at any time to refuse to permit the further use or maintenance in
			 retrievable
			 form, or future collection, by the operator of geolocation information
			 from the
			 child; and(III)a means that is reasonable under the
			 circumstances for the parent to obtain any geolocation information
			 collected
			 from the child, if such information is available to the operator at the
			 time
			 the parent makes the request; and(D)in the case of collection of geolocation
			 information from a minor—(i)prior to collecting such information, to
			 obtain affirmative express consent from such minor; and(ii)after collecting
			 such information, to provide to the minor, upon request—(I)a
			 description of the geolocation information collected from the minor by the
			 operator;(II)the opportunity
			 at any time to refuse to permit the further use or maintenance in
			 retrievable
			 form, or future collection, by the operator of geolocation information
			 from the
			 minor; and(III)a means that is reasonable under the
			 circumstances for the minor to obtain any geolocation information
			 collected
			 from the minor, if such information is available to the operator at the
			 time
			 the minor makes the request.(2)When consent not
			 requiredThe regulations
			 promulgated under paragraph (1) shall provide that verifiable parental
			 consent
			 under subparagraph (C)(i) of such paragraph or affirmative express consent
			 under subparagraph (D)(i) of such paragraph is not required when the
			 collection
			 of the geolocation information of a child or minor is necessary, to the
			 extent
			 permitted under other provisions of law, to provide information to law
			 enforcement agencies or for an investigation on a matter related to public
			 safety.(3)Continuation of
			 serviceThe regulations
			 promulgated under paragraph (1) shall prohibit an operator from
			 discontinuing
			 service provided to—(A)a child on the basis of refusal by the
			 parent of the child, under subparagraph (C)(ii)(II) of such paragraph, to
			 permit the further use or maintenance in retrievable form, or future
			 online
			 collection, of geolocation information from the child by the operator, to
			 the
			 extent that the operator is capable of providing such service without such
			 information; or(B)a minor on the basis of refusal by the
			 minor, under subparagraph (D)(ii)(II) of such paragraph, to permit the
			 further
			 use or maintenance in retrievable form, or future online collection, of
			 geolocation information from the minor by the operator, to the extent that
			 the
			 operator is capable of providing such service without such information.(c)Inconsistent
			 State lawNo State or local
			 government may impose any liability for commercial activities or actions
			 by
			 operators in interstate or foreign commerce in connection with an activity
			 or
			 action described in this section that is inconsistent with the treatment
			 of
			 those activities or actions under this section.208.Removal of
			 content(a)Acts
			 prohibitedIt is unlawful for
			 an operator of a website, online service, online application, or mobile
			 application to make publicly available through the website, service, or
			 application content or information that contains or displays personal
			 information of children or minors in a manner that violates the
			 regulations
			 prescribed under subsection (b).(b)Regulations(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commission shall promulgate, under section 553 of title 5,
			 United
			 States Code, regulations that require an operator—(A)to the extent technologically feasible, to
			 implement mechanisms that permit a user of the website, service, or
			 application
			 of the operator to erase or otherwise eliminate content or information
			 submitted to the website, service, or application by such user that is
			 publicly
			 available through the website, service, or application and contains or
			 displays
			 personal information of children or minors; and(B)to take appropriate steps to make users
			 aware of such mechanisms and to provide notice to users that such
			 mechanisms do
			 not necessarily provide comprehensive removal of the content or
			 information
			 submitted by such users.(2)ExceptionThe
			 regulations promulgated under paragraph (1) may not require an operator or
			 third party to erase or otherwise eliminate content or information that—(A)any other provision of Federal or State law
			 requires the operator or third party to maintain; or(B)was submitted to the website, service, or
			 application of the operator by any person other than the user who is
			 attempting
			 to erase or otherwise eliminate such content or information, including
			 content
			 or information submitted by such user that was republished or resubmitted
			 by
			 another person.(3)LimitationNothing
			 in this section shall be construed to limit the authority of a law
			 enforcement
			 agency to obtain any content or information from an operator as authorized
			 by
			 law or pursuant to an order of a court of competent jurisdiction.209.Enforcement and
			 applicability(a)Enforcement by
			 the Commission(1)In
			 generalExcept as otherwise provided, this title and the
			 regulations prescribed under this title shall be enforced by the
			 Commission
			 under
			 the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(2)Unfair or
			 deceptive acts or practicesSubject to subsection (b), a violation of
			 this title or a regulation prescribed under this title shall be treated as
			 a
			 violation of a rule defining an unfair or deceptive act or practice
			 prescribed
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).(3)Actions by the
			 Commission(A)In generalSubject to
			 subsection (b), and except as provided in subsection (d)(1), the
			 Commission
			 shall prevent any person from violating this title or a regulation
			 prescribed
			 under this title in the same manner, by the same means, and with the same
			 jurisdiction, powers, and duties as though all applicable terms and
			 provisions
			 of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated
			 into and made a part of this title.(B)Privileges and immunitiesAny person who violates this title
			 or
			 a
			 regulation prescribed under this title shall be subject to the penalties
			 and entitled to the
			 privileges and
			 immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et
			 seq.).(b)Enforcement by
			 certain other agenciesNotwithstanding subsection (a), compliance
			 with the requirements imposed under this title shall be enforced as
			 follows:(1)Under section 8 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818) by the appropriate Federal banking agency,
			 with
			 respect to an insured depository institution (as such terms are defined in
			 section 3 of such Act (12 U.S.C. 1813)).(2)Under the Federal
			 Credit Union Act (12 U.S.C. 1751 et seq.) by the National Credit Union
			 Administration Board, with respect to any Federal credit union.(3)Under part A of
			 subtitle VII of title 49, United States Code, by the Secretary of
			 Transportation, with respect to any air carrier or foreign air carrier
			 subject
			 to such part.(4)Under the Packers
			 and Stockyards Act, 1921 (7 U.S.C. 181 et seq.) (except as provided in
			 section
			 406 of such Act (7 U.S.C. 226; 227)) by the Secretary of Agriculture, with
			 respect to any activities subject to such Act.(5)Under the Farm
			 Credit Act of 1971 (12 U.S.C. 2001 et seq.) by the Farm Credit
			 Administration,
			 with respect to any Federal land bank, Federal land bank association,
			 Federal
			 intermediate credit bank, or production credit association.(c)Enforcement by
			 States(1)Civil
			 actionsIn any case in which
			 the attorney general of a State has reason to believe that an interest of
			 the
			 residents of that State has been or is threatened or adversely affected by
			 the
			 engagement of any person in a practice that violates this title or a
			 regulation
			 prescribed under this title, the State, as parens patriae, may bring a
			 civil
			 action on behalf of the residents of the State in a district court of the
			 United States of appropriate jurisdiction to—(A)enjoin that
			 practice;(B)enforce
			 compliance with this title or such regulation;(C)obtain damages,
			 restitution, or other compensation on behalf of residents of the State;
			 or(D)obtain such other
			 relief as the court may consider to be appropriate.(2)Rights of Federal Trade Commission(A)Notice to Federal Trade Commission(i)In
			 generalExcept as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1)
			 before
			 initiating the civil action.
							(ii)ContentsThe
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.
							(iii)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade
			 Commission
			 immediately upon instituting the civil action.
							(B)Intervention by
			 Federal Trade CommissionThe Federal Trade Commission may—
							(i)intervene in any
			 civil action brought by the attorney general of a State under paragraph
			 (1);
			 and
							(ii)upon
			 intervening—
								(I)be heard on all
			 matters arising in the civil action; and
								(II)file petitions
			 for appeal of a decision in the civil action.(3)Investigatory powersFor
			 purposes of bringing any civil action under paragraph (1), nothing in this
			 title
			 shall be construed to prevent an attorney general of a State from
			 exercising
			 the powers conferred on the attorney general by the laws of that State
			 to—(A)conduct
			 investigations;(B)administer oaths
			 or affirmations; or(C)compel the
			 attendance of witnesses or the production of documentary and other
			 evidence.(4)Preemptive
			 action by Federal Trade CommissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action with
			 respect
			 to a violation of this title, the attorney general of a
			 State may
			 not, during the pendency of such action, bring a civil action under
			 paragraph
			 (1) against any defendant named in the complaint of the Commission for the
			 violation with respect to which the Commission instituted such action.(5)Venue; service
			 of process(A)VenueAny
			 action brought under paragraph (1) may be brought in the district court of
			 the
			 United States that meets applicable requirements relating to venue under
			 section 1391 of title 28, United States Code.(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—(i)is
			 an inhabitant; or(ii)may
			 be found.(6)Actions by other
			 State officials
						(A)In
			 generalIn addition to civil actions brought by attorneys general
			 under paragraph (1), any other officer of a State who is authorized by the
			 State to do so may bring a civil action under paragraph (1), subject to
			 the
			 same requirements and limitations that apply under this subsection to
			 civil
			 actions brought by attorneys general.
						(B)Savings
			 provisionNothing in this subsection may be construed to prohibit
			 an authorized official of a State from initiating or continuing any
			 proceeding
			 in a court of the State for a violation of any civil or criminal law of
			 the
			 State.(d)Telecommunications
			 carriers and cable operators(1)Enforcement by
			 FTCNotwithstanding section
			 5(a)(2) of the Federal Trade Commission Act (15 U.S.C. 45(a)(2)),
			 compliance
			 with the requirements imposed under this title shall be enforced by the
			 Commission with respect to any telecommunications carrier (as defined in
			 section 3 of the Communications Act of 1934 (47 U.S.C. 153)).(2)Relationship to
			 other lawTo the extent that
			 sections 222, 338(i), and 631 of the Communications Act of 1934 (47 U.S.C.
			 222;
			 338(i); 551) are inconsistent with this title, this title controls.210.Rule for
			 treatment of users of websites, services, and applications directed to
			 children
			 or minorsAn operator of a
			 website, online service, online application, or mobile application that is
			 directed to children or minors shall treat all users of such website,
			 service,
			 or application as children or minors (as the case may be) for purposes of
			 this
			 title, except as permitted by the Commission by a regulation promulgated
			 under
			 this title.211.Effective
			 dates(a)In
			 generalExcept as provided in subsections (b) and (c), this title
			 and the amendments made by this title shall take effect on the date that
			 is
			 1
			 year after the date of the enactment of this Act.(b)Authority To
			 promulgate regulationsThe following shall take effect on the
			 date of the enactment of this Act:(1)The amendments made by subsections (a)(5)
			 and (b)(3)(A) of section 204.(2)Sections 205(b),
			 206(c), 207(b), and 208(b).(3)Subsections (b)
			 and (c) of section 203.(c)Digital
			 Marketing Bill of Rights for TeensSection 206, except for
			 subsection (c) of such section, shall take effect on the date that is 180
			 days
			 after the promulgation of regulations under such subsection.
